Exhibit 10 (a)

 

 

AMENDED AND RESTATED OPERATING AGREEMENT

 

This Amended and Restated Operating Agreement (the “Agreement”), originally made
and entered into as of November 1, 1980, amended and restated as of June 30,
1998, by and between XEROX CORPORATION, a New York corporation (“Xerox”) and
XEROX CREDIT CORPORATION, a Delaware corporation (“Credit”).

 

 

WITNESSETH:

 

WHEREAS, Xerox is now and will become in the future the owner of numerous
accounts receivable arising out of credit sales and leases of Xerox during the
normal course of its business; and

 

WHEREAS, Xerox desires to sell and Credit desires to purchase from time to time
a portion of such accounts receivable; and

 

WHEREAS, Credit desires to appoint Xerox as agent to bill and collect such
accounts receivable as Credit may from time to time purchase from Xerox;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1. Definitions. For the purposes of this Agreement, the following definitions
are used:

 

(a)  “Accounting Period” means one calendar month unless a different period of
time is agreed upon by the parties in writing.

 

(b)  “Assigned Obligation” means the amount (or portion) of any Obligation
which, as of any date, Xerox sells to Credit and, unless otherwise specified by
the parties, shall be deemed to include an Obligation which arises from an
extension, explicit or implicit, of the original term of a lease which gave rise
to an Assigned Obligation.

 

(c)  “Book Value” of any Assigned Obligation means, as of any given date, the
value of such Assigned Obligation to Credit as reflected on the books and
records of Credit on such date giving effect to all collections on such Assigned
Obligations as of such date.

 

(d)  “Defaulted Obligation” means an Obligation any part of which has been
determined to be uncollectible in accordance with Xerox’ standard credit
policies in effect on the date hereof and as such policies may be changed
hereafter.



--------------------------------------------------------------------------------

(e)  “Defaulted Reserve Obligation” means any Reserve Obligation which has
become a Defaulted Obligation.

 

(f)  “Defaulted XBS Obligation” means any XBS Obligation which has become a
Defaulted Obligation.

 

(g)  “Obligation” means any amount owed to Xerox for products sold or leased to
the obligor (the “Debtor”) by Xerox, including products manufactured by Xerox or
by other parties.

 

(h)  “Reserve” means the reserve account to be established under Section 5
hereof.

 

(i)  “Reserve Obligation” means any Assigned Obligation which is not an XBS
Obligation.

 

(j)  “Subsidiary” means a corporation more than 50% of the voting capital stock
of which is owned, directly or indirectly, by another entity.

 

(k)  “XBS Obligation” means any Assigned Obligation which is designated as such
by Xerox at the time of purchase by Credit.

 

(l)  “Xerox” means Xerox Corporation, a New York corporation, and includes any
of its Subsidiaries which hereafter sells Obligations to Credit hereunder by
reason of which sale such Subsidiary shall be deemed to have become a party
hereto and shall become subject to all of the obligations and have all of the
rights of Xerox hereunder with respect to such Subsidiary’s Assigned
Obligations.

 

2. Sale and Ownership of Obligations.

 

(a)  Subject to the conditions of Sections 2(c) and 2(d) hereof, effective on
the date hereof and at such other times during the term of this Agreement as may
be mutually agreed upon, Xerox will sell to Credit and Credit will purchase, as
hereinafter provided, all of Xerox’ right, title and interest in and to such
Assigned Obligations as shall be described in the particular document of sale.
Each sale and purchase of Assigned Obligations shall be deemed to include the
transfer by Xerox to Credit of all security interests and all other liens which
Xerox may have with respect to the equipment, the sale or lease of which gave
rise to the Assigned Obligation.

 

(b)  Each sale to Credit of Obligations under this Agreement shall be
accomplished by the delivery to and acceptance by Credit of a document in
substantially the form of Exhibit “A-1”, in the case of Obligations which will
be Reserve Obligations and Exhibit “A-2”, in the case of Obligations which will
be XBS Obligations.



--------------------------------------------------------------------------------

(c)  Each group of Assigned Obligations which are sold by Xerox to Credit from
time to time shall be representative of the quality of Obligations of the kind
represented in such group then held by Xerox with respect to credit worthiness
of the Debtors and collection experience.

 

(d)  Credit may, at any time and from time to time, elect to have any
wholly-owned Subsidiary of Credit purchase the Assigned Obligations from Xerox
and any such Subsidiary and Credit may, at any time and from time to time,
purchase and sell or otherwise transfer Assigned Obligations one to the other.
In the event that such Subsidiary shall become a holder of Assigned Obligations,
it shall concurrently with such transaction be deemed to have become a party
hereto and shall become subject to all the obligations and have all of the
rights of Credit hereunder. Credit may not sell, transfer or assign Assigned
Obligations to any other person, firm or corporation except (i) transfers and
assignments made prior to the date of this Agreement to Preferred Receivables
Funding Corporation and The First National Bank of Chicago and (ii) further
transfers or assignments made with the prior approval of Xerox.

 

(e)  Xerox and Credit may from time to time establish a mutually-agreed target
return on equity (“ROE”) level for Credit. In recognition of the fact that
Credit’s credit rating depends, in part, on maintaining such target ROE, Xerox
may, at its option, at any time and from time to time, transfer to Credit such
additional amounts as are necessary to maintain Credit’s ROE at the targeted
level.

 

3. Documents.

 

(a)  Whenever Obligations are sold to Credit under this Agreement, Xerox shall
make available to Credit at its request, for its inspection and copying, the
following:

 

        (i)  Documents, if any, evidencing such Assigned Obligations and any
security therefore and any evidence of filing or recording thereof.

 

        (ii)  A listing showing the original amount of the Assigned Obligations
and the amount remaining unpaid thereon if less than the face amount.

 

        (iii)  Such other financial information then possessed by Xerox
regarding the Debtor’s financial condition as Credit may from time to time
request.

 

(b)  Nothing contained in this Agreement shall require, and Xerox shall in no
event be obligated to give, notice to any Debtor that the related Obligation has
been sold to Credit. So long as Xerox shall be in substantial compliance with
its obligations under Section 10(a), Credit shall give no such notice to any
Debtor without the prior written consent of Xerox.



--------------------------------------------------------------------------------

4. Purchase Price. The purchase price at which Credit shall at any time acquire
Assigned Obligations shall be such as the parties shall agree at the time of the
sale of the Assigned Obligations.

 

5. Reserve Account. Credit shall retain a portion of the purchase price of any
Reserve Obligation otherwise payable to Xerox for the sole purpose of
establishing and maintaining a Reserve account intended to cover Reserve
Obligations which subsequently become Defaulted Obligations. Such Reserve shall
be funded as follows:

 

(a)  On the first date on which payment shall be due Xerox for Reserve
Obligations, Credit shall withhold from Xerox and credit to said Reserve a
portion of the purchase price of the stated amount of such Reserve Obligations
as agreed by the parties.

 

(b)  On each subsequent date on which payment shall be due Xerox for Reserve
Obligations, necessary adjustments shall be made in order to maintain a total
Reserve of the stated amount of all outstanding Reserve Obligations (after
giving effect to all other accounting adjustments on such date) as agreed by the
parties.

 

(c)  As of the last day of each Accounting Period after the first such period,
the amounts of any Defaulted Reserve Obligations shall be charged to the Reserve
and subsequent collections of any such Defaulted Obligations will be credited to
the Reserve. Property repossessed in accordance with Section 10(a)(ii) shall be
credited to the Reserve in an amount as agreed to by the parties not to exceed
net realizable value. Upon termination hereof pursuant to Section 13, Defaulted
Reserve Obligations and subsequent collections on Defaulted Reserve Obligations
shall continue to be credited to the Reserve until all Reserve Obligations have
been paid in full or become Defaulted Reserve Obligations. Thereafter, any
credit balance in the Reserve shall be paid to Xerox or any excess charges shall
be paid by Xerox to Credit.

 

6. XBS Obligations. Notwithstanding any other provision of this Agreement to the
contrary, and as additional consideration for Credit’s agreement to purchase the
XBS Obligations in accordance with the terms and provisions of this Agreement,
Xerox hereby agrees that:

 

(a)  On any date that payments are due to Credit from Xerox as set forth in
Section 10 hereof, Xerox shall pay to Credit the full amount of all sums then
due to Credit with respect to the XBS Obligations whether or not such sums have
been collected by Xerox from the parties obligated to pay such sums; and

 

(b)  In the event that Xerox shall determine during any Accounting Period that a
particular XBS Obligation has become a Defaulted XBS Obligation, Xerox shall
repurchase such Defaulted XBS Obligation from Credit within thirty (30) days
after the end of such Accounting Period at a price equal to the Book Value of
such Defaulted XBS Obligation as of the date of repurchase. Each such repurchase
shall be deemed to include the transfer by Credit to Xerox of all security
interests and other liens which Credit acquired at the time it purchased the
original XBS Obligation.



--------------------------------------------------------------------------------

7. Price Adjustments; Indemnification. To the extent that Credit is entitled to
collect less than the face value of any Assigned Obligation as the result of any
price adjustment, rebate or cash discount not contemplated in fixing the sale
price of the Assigned Obligation, or breach of product warranty adjustment or
other offset to which the Debtor(s) thereon may become entitled in connection
with the transaction giving rise to such Assigned Obligation, Xerox will
reimburse Credit in the amount of such difference. Xerox agrees to hold Credit
harmless from any and all liability, claims, losses and damages caused by breach
of product warranties made by Xerox or by other breaches of contract by Xerox
with respect to the products covered by Assigned Obligations. To the extent that
Credit suffers any monetary damage due to the inaccuracy of any of Xerox’
representations in Section 9, Xerox will reimburse Credit in the amount of any
such damage. Xerox also agrees to hold Credit harmless from any and all
liabilities, claims, losses and damages for any sales, use, personal property or
license tax arising out of the use of ownership of any of the products covered
by Assigned Obligations.

 

8. Settlement. Within thirty (30) days after the end of each Accounting Period,
or at such other interval as may be mutually agreed upon, Xerox will deliver to
Credit a settlement statement in substantially the form of Exhibit “B-1”, with
respect to Reserve Obligations and Exhibit “B-2”, with respect to XBS
Obligations, showing payments to be made as of the end of such Accounting
Period. The balance due between the parties shall thereupon be settled by
payment in appropriate funds or in such manner as may be agreed between the
parties. All adjustments as provided in Section 7 hereof with respect to any
Accounting Period shall for all purposes hereof be deemed to have been made
immediately prior to the end of such Accounting Period. Each transfer at the
time of the settlement for an Accounting Period covered by a settlement
statement shall for all purposes hereof be deemed to have been made at the end
of such Accounting Period.

 

9. Representations and Warranties. Xerox hereby represents and warrants to
Credit as follows:

 

(a)  The figures set forth in each document of sale and settlement statement
delivered to Credit hereunder will be true and correct as at the time made;

 

(b)  At the time of sale of Obligations, such Obligations will represent valid
and legally enforceable Obligations of customers in connection with the sale or
lease of products;



--------------------------------------------------------------------------------

(c)  At the time of sale of Obligations, beneficial ownership in the Obligations
will not have been conveyed or assigned to a third party;

 

(d)  Each document of sale executed and delivered to Credit hereunder will vest
in Credit all right, title and interest in and to the Assigned Obligations
covered by such document and the proceeds of collection thereof, free and clear
from claims of any third parties;

 

(e)  At the time of sale of Obligations, such Obligations will be free and clear
of all liens and encumbrances whatsoever and will not be subject to any setoff,
counterclaim or other defense;

 

(f)  At the time of sale of Obligations, such Obligations will conform with any
and all applicable laws and regulations; and

 

(g)  Xerox will at all times during the warranty period for equipment satisfy
its obligations, if any, with respect to the maintenance and service of
equipment, the sale of which gave rise to an Assigned Obligation.

 

10. Services.

 

(a)  Credit hereby appoints Xerox to perform the following services for Credit,
and Credit will reimburse Xerox for the cost to Xerox of performing such
services to the extent and in such amounts as may from time to time be agreed to
between Xerox and Credit:

 

        (i)  To bill and collect, when due and with the same diligence and
procedures employed in the collection of Xerox’ own accounts receivable, sums
payable on Assigned Obligations and upon collection to hold them for the account
of Credit, and to pay them over to Credit within thirty (30) days after the end
of the Accounting Period in which the same were received or within such other
period of time as the parties shall agree;

 

        (ii)  If it becomes advisable to Xerox to repossess any property in
which any Reserve Obligation acquired by Credit has any security interest, to
proceed with due diligence to take lawful steps to repossess said property and
to take such other lawful steps as may be necessary or appropriate to enforce
such security interest for and on behalf of Credit, and any such repossessed
property shall become the property of Xerox upon an appropriate credit to the
Reserve in accordance with Section 5(c);

 

        (iii)  To perform such other acts and provide such other services as
Credit may from time to time reasonably request and Xerox may agree to perform
or provide.

 

(b)  Xerox agrees to indemnify Credit against, and hold Credit harmless from,
any and all claims asserted against Credit by any third party arising out of any
wrongful or negligent act or omission to act of Xerox, in performing any of the
services which Xerox shall perform or furnish for Credit pursuant to the
provisions of this Agreement, provided, however, that Credit shall promptly
notify Xerox in writing of each such claim made or suit thereon instituted
against Credit and the details thereof, and shall not pay or compromise any such
claim or suit without the written approval of Xerox, and Xerox shall be
permitted to assume and direct the defense of any such suit by counsel of its
own choosing.



--------------------------------------------------------------------------------

(c)  Nothing contained in this Agreement shall in any way restrict Xerox at any
time from exchanging, renewing, extending or in any way altering the Assigned
Obligations on behalf of and for the account of Credit, provided that any such
exchange, renewal, extension or alteration shall be consonant with Xerox’ then
existing standard credit policies. Appropriate adjustment shall be made for any
such change, renewal, extension or alteration in the settlement statement at the
end of the Accounting Period in which the action took place.

 

11. Records. Xerox will

 

(a)  safely maintain such documents as may be required for the collection of
Assigned Obligations;

 

(b)  keep such accounts and other records as will enable Credit to determine at
any time the status of the Assigned Obligations;

 

(c)  permit Credit on reasonable notice at any time during normal business hours
to inspect, audit, check and make abstracts from Xerox’ accounts, records,
correspondence and other papers pertaining to Assigned Obligations; and

 

(d)  deliver to Credit, upon its request and at Xerox’ own cost and expense, any
of said accounts, records, correspondence and other papers as Credit may deem
reasonably essential to enable it to enforce its rights, if then being
challenged, with respect to Assigned Obligations. The books and records of Xerox
will be made to reflect the sale of the Assigned Obligations to Credit.

 

12. Waivers. Xerox hereby waives any failure or delay on the part of Credit in
asserting or enforcing any of its rights or in making any claims or demands
hereunder.

 

13. Termination; Amendment. This Agreement may not be terminated, amended or
modified except upon the written consent thereto of Credit and Xerox which will
not be unreasonably withheld. No Obligations shall be offered or purchased
hereunder after the date of termination. This Agreement shall otherwise continue
in effect after the date of termination until Credit shall have received payment
of an amount equal to the unrecovered balance then remaining to be paid on all
Assigned Obligations owned by Credit on the date of termination and thereupon
this Agreement shall terminate for all purposes (other than rights of
indemnification provided for herein).



--------------------------------------------------------------------------------

14. Notices. Any notice, instruction, request, consent, demand or other
communication required or contemplated by this Agreement to be in writing, shall
be given or made or communicated by United States first class mail, addressed as
follows:

 

If to Xerox:

   Xerox Corporation      P. O. Box 1600      800 Long Ridge Road     
Stamford, Connecticut 06904-1600      Attention: Treasurer

If to Credit:

   Xerox Credit Corporation      P. O. Box 10347      100 First Stamford Place  
   Stamford, Connecticut 06904-2347      Attention: Vice President, Finance

 

15. Successors. The covenants, representations, warranties and agreements herein
set forth shall be mutually binding upon, and inure to the mutual benefit of,
Xerox and its successors, and Credit and its successors.

 

16. Governing Law. This Agreement shall be governed by the laws of the State of
New York.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and have affixed
their corporate seals as of the day and year first above written.

 

                XEROX CORPORATION

Attest:

 

    /s/    Martin S. Wagner

           

By

 

    /s/    Eunice M. Filter

   

Assistant Secretary

             

Vice President, Treasurer and

                   

Secretary

               

 

XEROX CREDIT CORPORATION

Attest:

 

    /s/    Douglas H. Marshall

           

By

 

    /s/    George Roth

   

Assistant Secretary

             

Vice President and Treasurer

Chief Financial Officer

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1

 

This instrument is delivered to you pursuant to the Amended and Restated
Operating Agreement dated as of November 1, 1980, amended and restated as of
June 30, 1998, by and between Xerox Corporation and Xerox Credit Corporation
(“Credit”).

 

1. The undersigned hereby sells and transfers to             , pursuant to
Section 2 of the Agreement, an aggregate of $             of Reserve Obligations
outstanding as of the close of business on              for a purchase price
(less the Reserve) of $            . Such Reserve Obligations are set forth on
Schedule 1 hereto.

 

2. After giving effect to all adjustments you own as of the close of business at
            , Reserve Obligations in the aggregate amount of $            .

 

3. This instrument shall become effective as of the date hereof upon your
acceptance.

 

 

XEROX CORPORATION

By

        

[Title]

 

Accepted as of  

         

By

   

Title    

   



--------------------------------------------------------------------------------

Schedule 1

To Instrument of Transfer

As of                     

 

Pursuant To Amended and Restated Operating Agreement

Dated As Of November 1, 1980, amended and restated as of June 30, 1998

 

 

Xerox Corporation is hereby transferring as of              to              the
Reserve Obligations set forth on the New Month Contract—Detail Report bearing
the following Division Codes and Customer Types:



--------------------------------------------------------------------------------

EXHIBIT A-2

 

This instrument is delivered to you pursuant to the Amended and Restated
Operating Agreement dated as of November 1, 1980, amended and restated as of
June 30, 1998, by and between Xerox Corporation and Xerox Credit Corporation.

 

1. The undersigned hereby sells and transfers to             , pursuant to
Section 2 of the Agreement, an aggregate of $             of XBS Obligations
outstanding as of the close of business on              for a purchase price of
$            . Such XBS Obligations are set forth on Schedule 1 hereto.

 

2. After giving effect to all adjustments you own as of the close of business at
            , XBS Obligations in the aggregate amount of $            .

 

3. This instrument shall become effective as of the date hereof upon your
acceptance.

 

 

XEROX CORPORATION

By        

[Title]

 

Accepted as of  

         

By

   

Title    

   



--------------------------------------------------------------------------------

Schedule 1

To Instrument of Transfer

As of                     

Pursuant To Amended and Restated Operating Agreement

Dated As Of November 1, 1980, amended and restated as of June 30, 1998

 

Xerox Corporation is hereby transferring as of              to              the
following XBS Obligations:

 

 



--------------------------------------------------------------------------------

EXHIBIT B-1

 

 

SETTLEMENT STATEMENT FOR MONTH OF

 

Between Xerox Corporation and Xerox Credit Corporation

 

 

    RESERVE OBLIGATIONS       AGREEMENT RESERVE ACCOUNT        SETTLEMENT     
                                       

Due

XC

--------------------------------------------------------------------------------

       

Due

XCC

--------------------------------------------------------------------------------

1.   Reserve Obligations outstanding at end of prior period (Line 6 of prior
report)   $     7.   Balance in Agreement Reserve at end of prior period (Line
14 of prior report)         15.   Collections and other adjustment on Reserve
Obligations (Line 4)    XXX           2.   Amount of Obligations (which will be
designated as Reserve Obligations) as of end of period (Exhibit A-1)         8.
  Amount credited to Reserve for the period.         16.   Collections and other
adjustment on Defaulted Reserve Obligations(Line 10)    XXX                    
                    Amount Due XCC    XXX           3.   Reserve Obligations
which became Defaulted Reserve Obligations during period         9.   Charge
against Reserve         17.   Agreement Reserve Balance adjustment (Line 13)   
XXX           4.   Collections and other adjustments on Reserve Obligations
during period       10.   Collections and other adjustments on Defaulted Reserve
Obligations         18.   Amount of Accounts Receivable (which will be
designated as Reserve Obligations) assigned less amount credited to reserve
(Line 2 minus Line 8)    XXX           5.   Net Change for the period (Line 2
minus Lines 3 and 4)       11.   Net change in Agreement Reserve account during
period (Line 9 plus Line 10 minus Line 9)         19.   Unearned Interest and
Discount / (Premium)                6.   Reserve Obligations at end of period
(Line 1 plus Line 5)       12.   Agreement Reserve prior to adjustment (Line 7
plus Line 11)             Totals (Line 16 plus Lines 17 and 18)              XXX
            13.   Reserve adjustment                                         
14.   Balance in Agreement Reserve at end of period             Amount Due XC   
           



--------------------------------------------------------------------------------

EXHIBIT B-2

 

 

SETTLEMENT STATEMENT FOR MONTH OF

 

Between Xerox Corporation and Xerox Credit Corporation

 

 

    XBS OBLIGATIONS           SETTLEMENT                                

Due

XC

--------------------------------------------------------------------------------

     

Due

XCC

--------------------------------------------------------------------------------

1.   XBS Obligations outstanding at end of prior period (Line 6 of prior report)
 

$

    7.   Sums due on XBS Obligations (Line 4)   XXX         2.   Amount of
Obligations (which will be designated as XBS Obligations) assigned as of end of
period (Exhibit A)         8.   Book Value of Defaulted XBS Obligations (Line 3)
  XXX                         Amount Due XCC (Line 7 plus Line 8)   XXX        
3.   Book Value of XBS Obligations which became Defaulted XBS Obligations during
period         9.   Amount of Accounts Receivable(which will be designated as
XBS Obligations) assigned (Line 2)           XXX 4.   Sums due on XBS
Obligations during period       10.   Unearned Interest   XXX         5.   Net
change for the period (Line 2 minus Lines 3 and 4)           Amount Due XC (Line
9 minus Line 10)           XXX 6.   XBS Obligations at end of period (Line 1
plus Line 5)  

$

      Amount Due XC           XXX